DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
 
Response to Amendment
This action is in response to the RCE filed on 06/16/2022. The amendments and remarks filed on 06/02/2022 have been entered. Accordingly Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 10-11, 13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Franklin et. al. (U.S. 20120108979, May 3, 2012)(hereinafter, “Franklin”).
Regarding Claim 1, Franklin teaches: An imaging catheter (Figs. 1-3, element 1, imaging catheter, [0059]), comprising: 
a flexible elongate member (Fig. 1, element 10, catheter body, [0059]) that includes:
a proximal portion (Fig. 1 and Fig. 5, elements 2 and 11, “first segment”, [0073]) comprising a first material embedded with a first braid with a first per inch count (“FIG. 5, a first segment 2 of the catheter 1 may correspond with a first portion 11 of the catheter body 10 comprising a tubular inner member 21 and a tubular outer member 22. In one implementation, the inner member 21 and/or outer member 22 may be extruded utilizing a polymer-based material, e.g., a polyether block amide (PEBA) such as PEBAX.TM.. In one approach the outer member 22 and/or inner member may be extruded from PEBAX to yield a durometer hardness of about 63 to 82, e.g., about 72. [0073];” the catheter body 10 may comprise a braided mesh extending along tubular componentry of one or more of the segments 2, 3, 4 and/or 5. For example, a braided mesh may extend under or within the outer tubular sections (e.g., the outer tubular sections may be heated to flow thermoplastic material into the braided mesh). In that regard, in some embodiments, a braided mesh may be provided in which the braid pitch and/or braided elements (e.g., diameter and/or material) may be provided so as vary in stiffness (e.g., decrease in stiffness) along the length of the catheter body 10.” [0080]; “...the first segment 2 of catheter 1 may be deformable to a first radius of curvature (R.sub.1) in response to a tensile force applied by any one of the plurality of pull wires. Correspondingly, the third segment 4 of the catheter 1 may be provided to be deformable to a second radius of curvature (arch 2) in response to such tensile force. The segments 2 and 4 may be provided so that a ratio of R.sub.2/R.sub.1 is no more than about 2/3, and in certain applications no more than about 1/2. As may be appreciated, such an arrangement facilitates steering of catheter 1.” [0081]).
a distal portion (Fig. 1, element 30, distal end portion, [0059]; “…the distal end portion 30 of the catheter 1 may include a first interface member 32 and a housing member 36 supportably interconnected to the first interface member 32.” [0060]) comprising a second material embedded with a second braid with a second per inch count, wherein the first material comprises a first durometer and the second material comprises a second durometer wherein the second durometer is lower than the first durometer and the second per inch count is higher than the first per inch count such that the distal portion is more flexible than the proximal portion (“Reference is again made to FIG. 1. The catheter 1 may comprise a plurality of segments 2, 3, 4 and 5 along the length of the catheter body 10. The catheter 1 may be provided so that the stiffness of different ones of the plurality of such segments may be different so as to provide desired steerability. For example, the stiffness of catheter 1 may decrease from the proximal end to the distal end of the catheter body 10.” [0072]; “…a first segment 2 of the catheter 1 may correspond with a first portion 11 of the catheter body 10 comprising a tubular inner member 21 and a tubular outer member 22. In one implementation, the inner member 21 and/or outer member 22 may be extruded utilizing a polymer-based material, e.g., a polyether block amide (PEBA) such as PEBAX.TM.. In one approach the outer member 22 and/or inner member may be extruded from PEBAX to yield a durometer hardness of about 63 to 82, e.g., about 72.” [0073]; “…a fourth segment 5 of the catheter, corresponding with a fourth portion 14 of the catheter body 10 may have a stiffness that may be greater than the stiffness of the third portion 13 and/or second portion 12. In the illustrated embodiment, the fourth portion 14 includes an outer tubular section 25. The greater stiffness may be provided to facilitate anchoring of the pull wires 72 in the fourth portion 14 and steering response to pull wires 72. The outer tubular section 25 may be of a stiffness that may be greater than the stiffness of the outer tubular section 24 of the third portion 13. By way of example, outer tubular section 25 may be extruded utilizing a polymer-based material, e.g., a polyether block amide (PEBA) such as PEBAX.TM.. In one approach the outer tubular section 25 may be extruded from PEBAX to yield a durometer hardness of about 40 to 63, e.g., about 55.” [0078]; “…the catheter body 10 may comprise a braided mesh extending along tubular componentry of one or more of the segments 2, 3, 4 and/or 5. For example, a braided mesh may extend under or within the outer tubular sections (e.g., the outer tubular sections may be heated to flow thermoplastic material into the braided mesh). In that regard, in some embodiments, a braided mesh may be provided in which the braid pitch and/or braided elements (e.g., diameter and/or material) may be provided so as vary in stiffness (e.g., decrease in stiffness) along the length of the catheter body 10. That is, a catheter 1 may be provided so that the stiffness of different ones of the segments 2, 3, 4 and/or 5 may be different so as to provide desired steerability. For example, the stiffness of catheter 1 may decrease from the proximal end to the distal end of the catheter body 10.” [0080]; “...the first segment 2 of catheter 1 may be deformable to a first radius of curvature (R.sub.1) in response to a tensile force applied by any one of the plurality of pull wires. Correspondingly, the third segment 4 of the catheter 1 may be provided to be deformable to a second radius of curvature (arch 2) in response to such tensile force. The segments 2 and 4 may be provided so that a ratio of R.sub.2/R.sub.1 is no more than about 2/3, and in certain applications no more than about 1/2. As may be appreciated, such an arrangement facilitates steering of catheter 1.” [0081]).
a primary lumen extending at least partially through the proximal portion and the distal portion; and a plurality of secondary lumens extending at least partially through the proximal portion and the distal portion (“The tubular outer member 22 or tubular inner member 21 may be provided with one or more passageways, or channels, extending therethrough to facilitate the passage of a pull wire for steering catheter body. In the embodiment shown in FIG. 5, the tubular outer member 22 is provided with a plurality of passageways 70, or channels, extending therethrough to facilitate the passage of corresponding pull wires 72 for steering the catheter body 10. Such pull wires 72 may extend from a proximal end of catheter body 10 and may be anchored in a distal end portion of the catheter body 10, wherein the catheter body 10 may be curved, i.e., steered, in a desired direction via the application of a tensile force to one or more of the pull wires.” [0075]); 
and an imaging component coupled to the distal portion of the flexible elongate member (Fig. 2, element 40, transducer array; “…a transducer array 40 (e.g., an ultrasound transducer array) may be rotatably supported by the distal end portion 30. The transducer array 40 may be provided to have a predetermined imaging field 42.” [0060]),
Franklin further teaches: wherein the flexible elongate member further includes: a distinct transition between the first durometer and the second durometer (“…a first segment 2 of the catheter 1 may correspond with a first portion 11 of the catheter body 10 comprising a tubular inner member 21 and a tubular outer member 22. In one implementation, the inner member 21 and/or outer member 22 may be extruded utilizing a polymer-based material, e.g., a polyether block amide (PEBA) such as PEBAX.TM.. In one approach the outer member 22 and/or inner member may be extruded from PEBAX to yield a durometer hardness of about 63 to 82, e.g., about 72.” [0073]; “…a fourth segment 5 of the catheter, corresponding with a fourth portion 14 of the catheter body 10 may have a stiffness that may be greater than the stiffness of the third portion 13 and/or second portion 12. In the illustrated embodiment, the fourth portion 14 includes an outer tubular section 25. The greater stiffness may be provided to facilitate anchoring of the pull wires 72 in the fourth portion 14 and steering response to pull wires 72. The outer tubular section 25 may be of a stiffness that may be greater than the stiffness of the outer tubular section 24 of the third portion 13. By way of example, outer tubular section 25 may be extruded utilizing a polymer-based material, e.g., a polyether block amide (PEBA) such as PEBAX.TM.. In one approach the outer tubular section 25 may be extruded from PEBAX to yield a durometer hardness of about 40 to 63, e.g., about 55.” [0078]; “…a catheter 1 may be provided so that the stiffness of different ones of the segments 2, 3, 4 and/or 5 may be different so as to provide desired steerability. For example, the stiffness of catheter 1 may decrease from the proximal end to the distal end of the catheter body 10.” [0080])  
and a smooth transition between the first per inch count and the second per inch count (“…the catheter body 10 may comprise a braided mesh extending along tubular componentry of one or more of the segments 2, 3, 4 and/or 5. For example, a braided mesh may extend under or within the outer tubular sections (e.g., the outer tubular sections may be heated to flow thermoplastic material into the braided mesh). In that regard, in some embodiments, a braided mesh may be provided in which the braid pitch and/or braided elements (e.g., diameter and/or material) may be provided so as vary in stiffness (e.g., decrease in stiffness) along the length of the catheter body 10. That is, a catheter 1 may be provided so that the stiffness of different ones of the segments 2, 3, 4 and/or 5 may be different so as to provide desired steerability. For example, the stiffness of catheter 1 may decrease from the proximal end to the distal end of the catheter body 10.” [0080]; “...the first segment 2 of catheter 1 may be deformable to a first radius of curvature (R.sub.1) in response to a tensile force applied by any one of the plurality of pull wires. Correspondingly, the third segment 4 of the catheter 1 may be provided to be deformable to a second radius of curvature (arch 2) in response to such tensile force. The segments 2 and 4 may be provided so that a ratio of R.sub.2/R.sub.1 is no more than about 2/3, and in certain applications no more than about 1/2. As may be appreciated, such an arrangement facilitates steering of catheter 1.” [0081]).
Regarding Claim 2, Franklin substantially teaches the claim limitations as noted above.
Franklin further teaches: wherein the first material comprises a polyether block amide of durometer 72D (“…the inner member 21 and/or outer member 22 may be extruded utilizing a polymer-based material, e.g., a polyether block amide (PEBA) such as PEBAX.TM.. In one approach the outer member 22 and/or inner member may be extruded from PEBAX to yield a durometer hardness of about 63 to 82, e.g., about 72.” [0073]).
Regarding Claim 3, Franklin substantially teaches the claim limitations as noted above.
Franklin teaches: wherein the second material comprises a polyether block amide of durometer 35D or 45D (“The outer tubular section 25 may be of a stiffness that may be greater than the stiffness of the outer tubular section 24 of the third portion 13. By way of example, outer tubular section 25 may be extruded utilizing a polymer-based material, e.g., a polyether block amide (PEBA) such as PEBAX.TM.. In one approach the outer tubular section 25 may be extruded from PEBAX to yield a durometer hardness of about 40 to 63, e.g., about 55.” [0078].
 Regarding Claim 6, Franklin substantially teaches the claim limitations as noted above.
With regards to, wherein the second per inch count is twice the first per inch count, Franklin teaches: “…the catheter body 10 may comprise a braided mesh extending along tubular componentry of one or more of the segments 2, 3, 4 and/or 5. For example, a braided mesh may extend under or within the outer tubular sections (e.g., the outer tubular sections may be heated to flow thermoplastic material into the braided mesh). In that regard, in some embodiments, a braided mesh may be provided in which the braid pitch and/or braided elements (e.g., diameter and/or material) may be provided so as vary in stiffness (e.g., decrease in stiffness) along the length of the catheter body 10. That is, a catheter 1 may be provided so that the stiffness of different ones of the segments 2, 3, 4 and/or 5 may be different so as to provide desired steerability. For example, the stiffness of catheter 1 may decrease from the proximal end to the distal end of the catheter body 10.” [0080]; “…the first segment 2 of catheter 1 may be deformable to a first radius of curvature (R.sub.1) in response to a tensile force applied by any one of the plurality of pull wires. Correspondingly, the third segment 4 of the catheter 1 may be provided to be deformable to a second radius of curvature (arch 2) in response to such tensile force. The segments 2 and 4 may be provided so that a ratio of R.sub.2/R.sub.1 is no more than about 2/3, and in certain applications no more than about 1/2. As may be appreciated, such an arrangement facilitates steering of catheter 1.” [0081].
Regarding Claim 7, Franklin substantially teaches the claim limitations as noted above.
Franklin teaches: wherein the smooth transition includes a third braid embedded within the first material and the second material across the distinct transition between the first durometer and the second durometer, and wherein the third braid includes variable per inch count that transitions between the first per inch count of the first braid and the second per inch count of the second braid (“Reference is again made to FIG. 1. The catheter 1 may comprise a plurality of segments 2, 3, 4 and 5 along the length of the catheter body 10. The catheter 1 may be provided so that the stiffness of different ones of the plurality of such segments may be different so as to provide desired steerability. For example, the stiffness of catheter 1 may decrease from the proximal end to the distal end of the catheter body 10.” [0072]; “…the catheter body 10 may comprise a braided mesh extending along tubular componentry of one or more of the segments 2, 3, 4 and/or 5. For example, a braided mesh may extend under or within the outer tubular sections (e.g., the outer tubular sections may be heated to flow thermoplastic material into the braided mesh). In that regard, in some embodiments, a braided mesh may be provided in which the braid pitch and/or braided elements (e.g., diameter and/or material) may be provided so as vary in stiffness (e.g., decrease in stiffness) along the length of the catheter body 10. That is, a catheter 1 may be provided so that the stiffness of different ones of the segments 2, 3, 4 and/or 5 may be different so as to provide desired steerability. For example, the stiffness of catheter 1 may decrease from the proximal end to the distal end of the catheter body 10.” [0080]; “…the first segment 2 of catheter 1 may be deformable to a first radius of curvature (R.sub.1) in response to a tensile force applied by any one of the plurality of pull wires. Correspondingly, the third segment 4 of the catheter 1 may be provided to be deformable to a second radius of curvature (arch 2) in response to such tensile force. The segments 2 and 4 may be provided so that a ratio of R.sub.2/R.sub.1 is no more than about 2/3, and in certain applications no more than about 1/2. As may be appreciated, such an arrangement facilitates steering of catheter 1.” [0081].).
Regarding Claim 10, Franklin substantially teaches the claim limitations as noted above.
Franklin teaches: further comprising a communication cable coupled to the imaging component and extending through the primary lumen (“The tubular inner member 21 may be sized to receive the drive member 60 therethrough, wherein the drive member 60 may be rotated relative to the inner tubular member 21. Further, the inner tubular member 21 and outer tubular member 22 may be sized to accommodate the passage of an electrical signal line 80 in the form of a second electrical signal member 84 therebetween, as further described below. [0074];” The tubular outer member 22 or tubular inner member 21 may be provided with one or more passageways, or channels, extending therethrough to facilitate the passage of a pull wire for steering catheter body. In the embodiment shown in FIG. 5, the tubular outer member 22 is provided with a plurality of passageways 70, or channels, extending therethrough to facilitate the passage of corresponding pull wires 72 for steering the catheter body 10. Such pull wires 72 may extend from a proximal end of catheter body 10 and may be anchored in a distal end portion of the catheter body 10, wherein the catheter body 10 may be curved, i.e., steered, in a desired direction via the application of a tensile force to one or more of the pull wires.” [0075]; “As shown in FIG. 17, the transducer array 340 may be bonded to the first electrical signal member 384 such that electrical communication is established between the transducer array 340 and the second electrical signal member 384 by way of the first electrical signal member 382. Thus, the first electrical signal member 382 may be joined with the second electrical signal member 384 at the adjoinment region 386 shown in FIG. 18, and the transducer array 340 may be joined to the first electrical signal member 382. The adjoinment region 386 and the transducer array 340 may be disposed beyond a distal end of the catheter body during assembly to facilitate the bonding of the first and second electrical signal members 382 and 384. After electrical interconnection of the first electrical signal member 382 and second electrical signal member 384, the adjoinment region 386 may be wrapped on array housing 336, as described below.” [0110]).
Regarding Claim 11, Franklin substantially teaches the claim limitations as noted above.
Franklin further teaches: further comprising a plurality of steering lines coupled to the distal portion of the flexible elongate member and extending through the plurality of secondary lumens (“The tubular outer member 22 or tubular inner member 21 may be provided with one or more passageways, or channels, extending therethrough to facilitate the passage of a pull wire for steering catheter body. In the embodiment shown in FIG. 5, the tubular outer member 22 is provided with a plurality of passageways 70, or channels, extending therethrough to facilitate the passage of corresponding pull wires 72 for steering the catheter body 10. Such pull wires 72 may extend from a proximal end of catheter body 10 and may be anchored in a distal end portion of the catheter body 10, wherein the catheter body 10 may be curved, i.e., steered, in a desired direction via the application of a tensile force to one or more of the pull wires.” [0075]).
Regarding Claim 13, A method of manufacturing an imaging catheter, the method comprising: forming a proximal portion of a flexible elongate member with a first material embedded with a first braid with a first per inch count, wherein the proximal portion includes a first primary lumen and a first plurality of secondary lumens; forming a distal portion of the flexible elongate member with a second material embedded with a second braid with a second per inch count, wherein the first material comprises a first durometer and the second material comprises a second durometer wherein the second durometer is lower than the first durometer and the second per inch count is higher than the first per inch count such that the distal portion is more flexible than the proximal portion, wherein the flexible elongate member further includes: a distinct transition between the first durometer and the second durometer; and a smooth transition between the first per inch count and the second per inch count; and -35-WO 2018/060105PCT/EP2017/074151coupling an imaging component to the distal portion of the flexible elongate member.
Examiner notes, reference Franklin as provided in Claim 1 produces an imaging catheter. As such, the reference discloses the end step which involves the manufacturing and coupling steps to provide the final imaging catheter to meet the claim limitations.
Regarding Claim 16, Franklin substantially teaches the claim limitations as noted above.
Franklin further teaches: wherein the smooth transition comprises a third braid within the first material and the second material across the distinct transition between the first durometer and the second durometer, and wherein the third braid includes variable per inch count that transitions between the first per inch count of the first braid and the second per inch count of the second braid (“Reference is again made to FIG. 1. The catheter 1 may comprise a plurality of segments 2, 3, 4 and 5 along the length of the catheter body 10. The catheter 1 may be provided so that the stiffness of different ones of the plurality of such segments may be different so as to provide desired steerability. For example, the stiffness of catheter 1 may decrease from the proximal end to the distal end of the catheter body 10.” [0072]; “…the catheter body 10 may comprise a braided mesh extending along tubular componentry of one or more of the segments 2, 3, 4 and/or 5. For example, a braided mesh may extend under or within the outer tubular sections (e.g., the outer tubular sections may be heated to flow thermoplastic material into the braided mesh). In that regard, in some embodiments, a braided mesh may be provided in which the braid pitch and/or braided elements (e.g., diameter and/or material) may be provided so as vary in stiffness (e.g., decrease in stiffness) along the length of the catheter body 10. That is, a catheter 1 may be provided so that the stiffness of different ones of the segments 2, 3, 4 and/or 5 may be different so as to provide desired steerability. For example, the stiffness of catheter 1 may decrease from the proximal end to the distal end of the catheter body 10.” [0080]; “…the first segment 2 of catheter 1 may be deformable to a first radius of curvature (R.sub.1) in response to a tensile force applied by any one of the plurality of pull wires. Correspondingly, the third segment 4 of the catheter 1 may be provided to be deformable to a second radius of curvature (arch 2) in response to such tensile force. The segments 2 and 4 may be provided so that a ratio of R.sub.2/R.sub.1 is no more than about 2/3, and in certain applications no more than about 1/2. As may be appreciated, such an arrangement facilitates steering of catheter 1.” [0081].).
Regarding Claim 18, Franklin substantially teaches the claim limitations as noted above.
Franklin further teaches: wherein the forming the distal portion includes forming the distal portion to define a second primary lumen in communication with the first primary lumen and to define a second plurality of secondary lumens in communication with the first plurality of secondary lumens (“The tubular inner member 21 may be sized to receive the drive member 60 therethrough, wherein the drive member 60 may be rotated relative to the inner tubular member 21. Further, the inner tubular member 21 and outer tubular member 22 may be sized to accommodate the passage of an electrical signal line 80 in the form of a second electrical signal member 84 therebetween, as further described below. [0074];” The tubular outer member 22 or tubular inner member 21 may be provided with one or more passageways, or channels, extending therethrough to facilitate the passage of a pull wire for steering catheter body. In the embodiment shown in FIG. 5, the tubular outer member 22 is provided with a plurality of passageways 70, or channels, extending therethrough to facilitate the passage of corresponding pull wires 72 for steering the catheter body 10. Such pull wires 72 may extend from a proximal end of catheter body 10 and may be anchored in a distal end portion of the catheter body 10, wherein the catheter body 10 may be curved, i.e., steered, in a desired direction via the application of a tensile force to one or more of the pull wires.” [0075]).
Regarding Claim 19, Franklin substantially teaches the claim limitations as noted above.
Franklin further teaches: further comprising: coupling a communication cable to the imaging component; and extending the communication cable through the second primary lumen of the distal portion and the first primary lumen of the proximal portion (“The tubular inner member 21 may be sized to receive the drive member 60 therethrough, wherein the drive member 60 may be rotated relative to the inner tubular member 21. Further, the inner tubular member 21 and outer tubular member 22 may be sized to accommodate the passage of an electrical signal line 80 in the form of a second electrical signal member 84 therebetween, as further described below. [0074];” The tubular outer member 22 or tubular inner member 21 may be provided with one or more passageways, or channels, extending therethrough to facilitate the passage of a pull wire for steering catheter body. In the embodiment shown in FIG. 5, the tubular outer member 22 is provided with a plurality of passageways 70, or channels, extending therethrough to facilitate the passage of corresponding pull wires 72 for steering the catheter body 10. Such pull wires 72 may extend from a proximal end of catheter body 10 and may be anchored in a distal end portion of the catheter body 10, wherein the catheter body 10 may be curved, i.e., steered, in a desired direction via the application of a tensile force to one or more of the pull wires.” [0075]; “As shown in FIG. 17, the transducer array 340 may be bonded to the first electrical signal member 384 such that electrical communication is established between the transducer array 340 and the second electrical signal member 384 by way of the first electrical signal member 382. Thus, the first electrical signal member 382 may be joined with the second electrical signal member 384 at the adjoinment region 386 shown in FIG. 18, and the transducer array 340 may be joined to the first electrical signal member 382. The adjoinment region 386 and the transducer array 340 may be disposed beyond a distal end of the catheter body during assembly to facilitate the bonding of the first and second electrical signal members 382 and 384. After electrical interconnection of the first electrical signal member 382 and second electrical signal member 384, the adjoinment region 386 may be wrapped on array housing 336, as described below.” [0110]).
Regarding Claim 20, Franklin substantially teaches the claim limitations as noted above.
Franklin further teaches: further comprising: coupling a plurality of steering lines to the distal portion; and-36-WO 2018/060105PCT/EP2017/074151 extending the plurality of steering lines through the second plurality of secondary lumens of the distal portion and the first plurality of secondary lumens of the proximal portion (“The tubular outer member 22 or tubular inner member 21 may be provided with one or more passageways, or channels, extending therethrough to facilitate the passage of a pull wire for steering catheter body. In the embodiment shown in FIG. 5, the tubular outer member 22 is provided with a plurality of passageways 70, or channels, extending therethrough to facilitate the passage of corresponding pull wires 72 for steering the catheter body 10. Such pull wires 72 may extend from a proximal end of catheter body 10 and may be anchored in a distal end portion of the catheter body 10, wherein the catheter body 10 may be curved, i.e., steered, in a desired direction via the application of a tensile force to one or more of the pull wires.” [0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin.
Regarding Claim 12, Franklin substantially teaches the claim limitations as noted above.
With regards to limitation: wherein the distal portion is deflectable up to a radius curvature of 14 millimeters (mm), Franklin teaches: “…the first segment 2 of catheter 1 may be deformable to a first radius of curvature (R.sub.1) in response to a tensile force applied by any one of the plurality of pull wires. Correspondingly, the third segment 4 of the catheter 1 may be provided to be deformable to a second radius of curvature (arch 2) in response to such tensile force. The segments 2 and 4 may be provided so that a ratio of R.sub.2/R.sub.1 is no more than about 2/3, and in certain applications no more than about 1/2. As may be appreciated, such an arrangement facilitates steering of catheter 1.” [0081]; “…the stiffness along a length of the catheter 1 may be adjustable. By way of example, the inner tubular member 21 may be provided to be selectively advanceable/retractable within the catheter body 10 (e.g., relative to outer tubular member 22 and outer tubular section 23 and/or outer tubular section 24). In turn, where a greater degree of steering, or relative curvature, is desired more distally, the inner tubular member 21 may be selectively advanced so as to yield greater stiffness along a greater proximal portion. Conversely, where more curvature is desired along a longer proximal length of the catheter, the inner tubular member 21 may be retracted.” [0082].
The specific radius curvature value would have been an obvious matter of design choice that would require routine optimization to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 IIA). The design choice radius curvature would affect the stiffness along the desired length of the catheter section, thus if a section is to yield greater stiffness then less curvature is desired (Franklin, [0082]). Since Franklin provides the overall requirements, discovering the optimum or workable ranges would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP §2144.05)).

Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin in view of Heisel et. al. (U.S. 20140336572, November 13, 2014)(Hereinafter, “Heisel”)
Regarding Claims 4 and 5, Franklin substantially teaches the claim limitations as noted above.
With regards to: wherein the first braid and the second braid are constructed from flat wires, wherein the flat wires are composed of steel, Franklin teaches: “Reference is again made to FIG. 1. The catheter 1 may comprise a plurality of segments 2, 3, 4 and 5 along the length of the catheter body 10. The catheter 1 may be provided so that the stiffness of different ones of the plurality of such segments may be different so as to provide desired steerability. For example, the stiffness of catheter 1 may decrease from the proximal end to the distal end of the catheter body 10.” [0072]; “…a fourth segment 5 of the catheter, corresponding with a fourth portion 14 of the catheter body 10 may have a stiffness that may be greater than the stiffness of the third portion 13 and/or second portion 12. In the illustrated embodiment, the fourth portion 14 includes an outer tubular section 25. The greater stiffness may be provided to facilitate anchoring of the pull wires 72 in the fourth portion 14 and steering response to pull wires 72. The outer tubular section 25 may be of a stiffness that may be greater than the stiffness of the outer tubular section 24 of the third portion 13. By way of example, outer tubular section 25 may be extruded utilizing a polymer-based material, e.g., a polyether block amide (PEBA) such as PEBAX.TM.. In one approach the outer tubular section 25 may be extruded from PEBAX to yield a durometer hardness of about 40 to 63, e.g., about 55.” [0078]; “…the catheter body 10 may comprise a braided mesh extending along tubular componentry of one or more of the segments 2, 3, 4 and/or 5. For example, a braided mesh may extend under or within the outer tubular sections (e.g., the outer tubular sections may be heated to flow thermoplastic material into the braided mesh). In that regard, in some embodiments, a braided mesh may be provided in which the braid pitch and/or braided elements (e.g., diameter and/or material) may be provided so as vary in stiffness (e.g., decrease in stiffness) along the length of the catheter body 10. That is, a catheter 1 may be provided so that the stiffness of different ones of the segments 2, 3, 4 and/or 5 may be different so as to provide desired steerability. For example, the stiffness of catheter 1 may decrease from the proximal end to the distal end of the catheter body 10.” [0080].
Franklin is silent with regards to the braids being constructed from flat wires composed of steel.
Heisel in the field of catheter devices teaches: “A wire 30 is placed longitudinally along inner liner 20. The wire 30 may be any shape or configuration, and is depicted as a flat wire in the illustrated embodiment. For purposes of this description, a "flat wire" or a "flat pull wire" generally refers to a wire that is characterized by a cross-section that, when measured along two orthogonal axes, is substantially flat. A flat wire typically has a rectangular cross-section. For example, the rectangular cross-section may be approximately 0.004''.times.0.012''. The cross-section need not be perfectly rectangular. For example, the present invention contemplates a cross-section of the flat wire may be oval, provided that the overall cross-section is generally flat. For example, a wire may be properly characterized as a flat wire if it has a cross-section that is measured X in one direction and greater than X in a second direction (e.g., at least 3.times.) generally orthogonal to the first direction. A wire whose cross-section is substantially I-shaped may also be a flat wire if, generally, its height is substantially greater than its width at its widest measurement. One of ordinary skill will appreciate that a flat wire may be defined in the context of the overall teachings of this application. Flat wire 30 may be constructed of stainless steel and may be about 0.002'' by about 0.016'', or about 0.004'' by about 0.012.'' [0040-0041]; “…a braided wire assembly 50 may be placed over inner liner 20 and any flat wires 30 before outer layer 60 is applied. Braided wire assembly 50 may be formed of stainless steel wire, including for example 0.003'' high tensile stainless steel wire. Braided wire assembly 50 may be formed in a standard braid pattern and density, for example, about 16 wires at about 10 to about 60 pics per inch ("PPI") density. These and other consistent braid patterns may be used in connection with the described (and analogous) introducers or other guiding medical devices and described herein.” [0045]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the braids in Franklin to be constructed from flat wires composed of steel as taught in Heisel to withstand the melt processing of the outer layer (Heisel, [0039]). 
Regarding Claim 14, Franklin substantially teaches the claim limitations as noted above.
With regards to: wherein the first braid and the second braid are constructed from stainless steel flat wires, Franklin teaches: “Reference is again made to FIG. 1. The catheter 1 may comprise a plurality of segments 2, 3, 4 and 5 along the length of the catheter body 10. The catheter 1 may be provided so that the stiffness of different ones of the plurality of such segments may be different so as to provide desired steerability. For example, the stiffness of catheter 1 may decrease from the proximal end to the distal end of the catheter body 10.” [0072]; “…a fourth segment 5 of the catheter, corresponding with a fourth portion 14 of the catheter body 10 may have a stiffness that may be greater than the stiffness of the third portion 13 and/or second portion 12. In the illustrated embodiment, the fourth portion 14 includes an outer tubular section 25. The greater stiffness may be provided to facilitate anchoring of the pull wires 72 in the fourth portion 14 and steering response to pull wires 72. The outer tubular section 25 may be of a stiffness that may be greater than the stiffness of the outer tubular section 24 of the third portion 13. By way of example, outer tubular section 25 may be extruded utilizing a polymer-based material, e.g., a polyether block amide (PEBA) such as PEBAX.TM.. In one approach the outer tubular section 25 may be extruded from PEBAX to yield a durometer hardness of about 40 to 63, e.g., about 55.” [0078]; “…the catheter body 10 may comprise a braided mesh extending along tubular componentry of one or more of the segments 2, 3, 4 and/or 5. For example, a braided mesh may extend under or within the outer tubular sections (e.g., the outer tubular sections may be heated to flow thermoplastic material into the braided mesh). In that regard, in some embodiments, a braided mesh may be provided in which the braid pitch and/or braided elements (e.g., diameter and/or material) may be provided so as vary in stiffness (e.g., decrease in stiffness) along the length of the catheter body 10. That is, a catheter 1 may be provided so that the stiffness of different ones of the segments 2, 3, 4 and/or 5 may be different so as to provide desired steerability. For example, the stiffness of catheter 1 may decrease from the proximal end to the distal end of the catheter body 10.” [0080].
Franklin is silent with regards to the braids being constructed from stainless steel flat wires.
Heisel in the field of catheter devices teaches: “A wire 30 is placed longitudinally along inner liner 20. The wire 30 may be any shape or configuration, and is depicted as a flat wire in the illustrated embodiment. For purposes of this description, a "flat wire" or a "flat pull wire" generally refers to a wire that is characterized by a cross-section that, when measured along two orthogonal axes, is substantially flat. A flat wire typically has a rectangular cross-section. For example, the rectangular cross-section may be approximately 0.004''.times.0.012''. The cross-section need not be perfectly rectangular. For example, the present invention contemplates a cross-section of the flat wire may be oval, provided that the overall cross-section is generally flat. For example, a wire may be properly characterized as a flat wire if it has a cross-section that is measured X in one direction and greater than X in a second direction (e.g., at least 3.times.) generally orthogonal to the first direction. A wire whose cross-section is substantially I-shaped may also be a flat wire if, generally, its height is substantially greater than its width at its widest measurement. One of ordinary skill will appreciate that a flat wire may be defined in the context of the overall teachings of this application. Flat wire 30 may be constructed of stainless steel and may be about 0.002'' by about 0.016'', or about 0.004'' by about 0.012.'' [0040-0041]; “…a braided wire assembly 50 may be placed over inner liner 20 and any flat wires 30 before outer layer 60 is applied. Braided wire assembly 50 may be formed of stainless steel wire, including for example 0.003'' high tensile stainless steel wire. Braided wire assembly 50 may be formed in a standard braid pattern and density, for example, about 16 wires at about 10 to about 60 pics per inch ("PPI") density. These and other consistent braid patterns may be used in connection with the described (and analogous) introducers or other guiding medical devices and described herein.” [0045]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the braids in Franklin to be stainless steel flat wires as taught in Heisel to withstand the melt processing of the outer layer (Heisel, [0039]). 

Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et. al. (U.S. 20120108979, May 3, 2012)(hereinafter, “Franklin”) in view of Ockuly et. al. (U.S 5395328, March 7, 1995)(hereinafter, “Ockuly”) and Kantor et. al. (U.S 20040039332, February 26, 2004)(hereinafter, “Kantor”).
Regarding Claims 8 and 9, Franklin substantially teaches the claim limitations as noted above.
With regards to, wherein the primary lumen having a cross-shaped cross-section, wherein arms of the cross-shaped cross-section form recesses therebetween, wherein the plurality of secondary lumens are positioned relative to the primary lumen in the recesses between the arms of the cross-shaped cross-section, Franklin teaches: “The tubular outer member 22 or tubular inner member 21 may be provided with one or more passageways, or channels, extending therethrough to facilitate the passage of a pull wire for steering catheter body. In the embodiment shown in FIG. 5, the tubular outer member 22 is provided with a plurality of passageways 70, or channels, extending therethrough to facilitate the passage of corresponding pull wires 72 for steering the catheter body 10. Such pull wires 72 may extend from a proximal end of catheter body 10 and may be anchored in a distal end portion of the catheter body 10, wherein the catheter body 10 may be curved, i.e., steered, in a desired direction via the application of a tensile force to one or more of the pull wires.” [0075].
Franklin is silent with regards to the primary lumen having a cross-shaped cross-section where arms of the cross-shaped cross-section form recesses therebetween, wherein the plurality of secondary lumens are positioned relative to the primary lumen in the recesses between the arms of the cross-shaped cross-section.
Ockuly in the field of catheters teaches a lumen of the catheter having a cross-shaped (i.e. x-shaped) cross-section as seen in Fig. 5 (column 4, lines 10-15).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lumen in Franklin to have a cross-shaped cross-section as taught in Ockuly allowing “…the catheter tip when bent by the pull wire will only bend in a predetermined plane and will not torque or twist during that bending process.” (Ockuly, column 2-3, lines 68-3).
Ockuly does not teach arms of the cross-shaped cross-section form recesses therebetween, wherein the plurality of secondary lumens are positioned relative to the primary lumen in the recesses between the arms of the cross-shaped cross-section.
Kantor in the field of catheters teaches a catheter as seen in Fig. 4, where “Guidewire 302 passes through a centrally-located guidewire lumen of catheter shaft 304 and extends through balloon 312 of balloon catheter 300.” [0035]; “Interior wall surface 406 of catheter shaft 304 forms a non-circular central guidewire lumen 408. In the embodiment shown in FIG. 4, guidewire lumen 408, formed by interior wall surface 406, is substantially star-shaped, having a plurality of guidewire lumen arms 410 extending between nodes 412. Nodes 412 are part of body portion 402 and extend between and define guidewire lumen arms 410. Together, nodes 412 and arms 410 form a guidewire track 414 in guidewire lumen 408.” [0041]; “In the embodiment of FIG. 4, each node 412 includes an inflation lumen 424 formed therein. Each inflation lumen 424 extends from proximal end 306 of catheter shaft 304 to inflatable balloon 312 attached to distal end 308 of catheter shaft 304.” [0050]. Examiner is considering, elements 424 as “plurality of secondary lumens” which are positioned relative to the primary lumen in reference with element 302, in the recesses (i.e. lumen arms), elements 410.  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Franklin and Kantor to have arms form recesses between the cross-section shaped primary lumen, wherein the plurality of secondary lumens are positioned relative to the primary lumen in the recesses between the arms of the shaped cross-section as taught in Kantor “…creating "rolling friction" rather than "sliding friction" between the guidewire and the catheter shaft.” (Kantor, [0022]).
Regarding Claim 17, Franklin substantially teaches the claim limitations as noted above.
Franklin is silent with regards to: wherein the first lumen having a cross-shaped cross-section and wherein arms of the cross-shaped cross-section form recesses that anchor angular positions of the first plurality of secondary lumens.
Ockuly in the field of catheters teaches a lumen of the catheter having a cross-shaped (i.e. x-shaped) cross-section as seen in Fig. 5 (column 4, lines 10-15).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lumen in Franklin to have a cross-shaped cross-section as taught in Ockuly allowing “…the catheter tip when bent by the pull wire will only bend in a predetermined plane and will not torque or twist during that bending process.” (Ockuly, column 2-3, lines 68-3).
Ockuly does not teach arms of the shaped cross-section form recesses that anchor angular positions of the first plurality of secondary lumens
Kantor in the field of catheters teaches a catheter as seen in Fig. 4, where “Guidewire 302 passes through a centrally-located guidewire lumen of catheter shaft 304 and extends through balloon 312 of balloon catheter 300.” [0035]; “Interior wall surface 406 of catheter shaft 304 forms a non-circular central guidewire lumen 408. In the embodiment shown in FIG. 4, guidewire lumen 408, formed by interior wall surface 406, is substantially star-shaped, having a plurality of guidewire lumen arms 410 extending between nodes 412. Nodes 412 are part of body portion 402 and extend between and define guidewire lumen arms 410. Together, nodes 412 and arms 410 form a guidewire track 414 in guidewire lumen 408.” [0041]; “In the embodiment of FIG. 4, each node 412 includes an inflation lumen 424 formed therein. Each inflation lumen 424 extends from proximal end 306 of catheter shaft 304 to inflatable balloon 312 attached to distal end 308 of catheter shaft 304.” [0050]. Examiner is considering, elements 424 as “plurality of secondary lumens” which are positioned relative to the primary lumen in reference with element 302, in the recesses (i.e. lumen arms), elements 410.  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Franklin and Ockuly to have arms form recesses that form recesses that anchor angular positions of the first plurality of secondary lumens as taught in Kantor “…creating "rolling friction" rather than "sliding friction" between the guidewire and the catheter shaft.” (Kantor, [0022]).

Response to Arguments
With regards to Applicant’s arguments regarding prior art of record Franklin not teaching the limitations of a distinct transition between the two durometers and a smooth transition between the two per inch count, Examiner respectfully disagrees. As provided in the office action above, Franklin teaches different durometer hardness for the different elongate member segments [0073][0076-0078] and explicitly states, “…a catheter 1 may be provided so that the stiffness of different ones of the segments 2, 3, 4 and/or 5 may be different so as to provide desired steerability. For example, the stiffness of catheter 1 may decrease from the proximal end to the distal end of the catheter body 10.” [0080]. The teachings in Franklin are consist with Applicant’s specification [0111], which also states, “Thus, the catheter shaft 3100 can be relatively rigid at the proximal segment 3208, but substantially pliable or flexible at the distal segment 3206. The steerability of the catheter shaft 3100, the amount of force to bend the catheter shaft 3100, and the locality of the bend force and/or actuations may depend on the durometer of the catheter shaft 3100. The sharp transition may improve the steerability, the amount of force, and/or the locality of the force when the catheter shaft 3100 is in use.” [0111]. With regards to the smooth transition between the per inch count again Examiner respectfully disagrees that Franklin does not teach this limitation. Franklin provides sufficient teachings to meet the claim limitations in the disclosed [0080-0081] provided in the office action above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793